BELSOME, J.,
concurs with reasons.
I concur. The challenge was based on the allegation that Ms. Prevost was not domiciled in the district for the mandatory one year prior to qualifying for the district seat.1 The trial court correctly found insufficient evidence to challenge her domicile within the district.
The only evidence elicited at trial was that Markeita Prevost had used and/or lived at addresses other than her current address of 825 Flood Street. The evidence did not refute the fact that for the past fourteen months 825 Flood Street has been her domicile. Therefore, the plaintiffs failed to meet their burden of proof.

. The original petition also named Tom Sche-dler, in his Capacity as Louisiana Secretary of State as a defendant. An amended petition was filed dismissing Tom Schedler, in his Capacity as Louisiana Secretary of State and adding Arthur Morrell, in his capacity as Clerk of Orleans Parish Criminal Court.